

TRINET GROUP, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2009 EQUITY INCENTIVE PLAN; PERFORMANCE AWARD)
TriNet Group, Inc. (the “Company”), pursuant to its 2009 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a performance-based Restricted Stock
Unit Award in respect of the target and maximum number of restricted stock
units (“RSUs”) set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth herein, including the vesting criteria set
forth on ATTACHMENT I hereto (the “Vesting Criteria”), and in the Plan, the
Restricted Stock Unit Award Agreement and the Restrictive Covenant Agreement,
all of which are attached hereto and incorporated herein in their entirety. 
Capitalized terms not otherwise defined herein will have the meanings set forth
in the Plan or the Restricted Stock Unit Award Agreement.  In the event of any
conflict between the terms in the Award and the Plan, the terms of the Plan will
control.
Participant:
 
Date of Grant:
 
Target Award:
 
Maximum Award:
200% of Target Award
Performance Period:
See ATTACHMENT I



Vesting Criteria: The Award will be eligible for vesting, contingent upon
attainment of both the performance and service conditions specified on the
attached ATTACHMENT I.
Issuance Schedule: The shares will be issued (to the extent any portion of the
Award is earned and becomes vested in accordance with the Vesting Criteria) in
accordance with the issuance schedule set forth in Section 6 of the Restricted
Stock Unit Award Agreement.
Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Award Agreement, the Restrictive Covenant Agreement and
the Plan.  Participant further acknowledges that as of the Date of Grant, this
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement,
the Restrictive Covenant Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding this Award and
supersede all prior oral and written agreements, promises and/or representations
on that subject with the exception of (i) equity awards previously granted and
delivered to Participant, (ii) any compensation recovery policy that is adopted
by the Company or is otherwise required by applicable law or listing standards
applicable to the Company, and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of the Award upon the
terms and conditions set forth therein.
By accepting the Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement,
the Restrictive Covenant Agreement and the Plan and agrees to all of the terms
and conditions set forth in these documents. Furthermore, by accepting the
Award, Participant consents to receive such documents by electronic delivery and







--------------------------------------------------------------------------------




to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.







--------------------------------------------------------------------------------




ATTACHMENT I
VESTING CRITERIA
Performance Period
January 1, 2019 – December 31, 2019
Performance Criteria
The “Performance Criteria” for determining the Actual Award shall be based on
the Company’s results in the following areas for the Performance Period as shown
in the table below:
•
50% shall be based on the annual growth rate in the Company’s Net Service
Revenues, as reported in the Company’s audited financial statements (“Revenue
Growth Rate”).

•
50% shall be based on GAAP Earnings Per Share Growth Rate, as reported in the
Company’s audited financial statements (“GAAP EPS Growth Rate”).

 
Threshold
Target
Maximum
Revenue Growth Rate
1.5%
5%
8%
GAAP EPS Growth Rate
11%
16%
23%



The “Performance Multiplier” shall be determined as follows for each of the
Performance Criteria, and then determining a total Performance Multiplier based
on the weighting of the Performance Criteria set forth above:
 
Achievement Level
 
Below Threshold
Threshold
Target
Maximum
Performance Multiplier
0%
50%
100%
200%



The Performance Multiplier for any Achievement Level which falls between any of
the amounts set forth in the table above shall be determined by linear
interpolation. For the avoidance of doubt, nothing greater than the Maximum
Award can be earned under the Award.
Certain Definitions
•
“Actual Award” means the actual number of RSUs under the Award that are
determined to be earned for the Performance Period, determined in accordance
with, and subject further to the vesting requirements of, the rules under the
heading “Determination of Actual Award” below.








--------------------------------------------------------------------------------




•
“Determination Date” means the date on which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) certifies in writing the
Performance Multiplier and determines the Actual Award for the Performance
Period which shall in no event be later than the March 15 following the end of
the Performance Period.

•
“Performance Period” means January 1, 2019 through December 31, 2019.

Determination and Vesting of Actual Award
The Committee shall determine the Actual Award based on the Performance Criteria
set forth above for the Performance Period, which shall result in the
Participant earning an Actual Award reflecting a number of RSUs equal to the
total Performance Multiplier times the Target Award. The Committee’s
determination of the Actual Award shall be subject to its right to exercise
negative discretion.
The Actual Award will vest as follows: 50% on December 31, 2020, and 50% on
December 31, 2021, subject to Participant’s Continued Service through each such
date (the “Vesting Schedule”).
For the avoidance of doubt, no amounts in excess of the Actual Award shall be
eligible for vesting hereunder.
Example: Assume that (i) Participant is granted a Target Award of 30,000 RSUs,
and (ii) the Revenue Growth Rate for the Performance Period is met at 100% of
target, while the GAAP EPS Growth Rate exceeds the Maximum level. This means
that the total Performance Multiplier is (50% times 100%) + (50% times 200%), or
a total 150% Performance Multiplier. The Participant would earn (30,000 x 150%)
or 45,000 RSUs as the Actual Award, which will be eligible for vesting subject
to Participant’s Continued Service through the Vesting Schedule. Any amounts in
excess of the Actual Award would be forfeited immediately.
Treatment on Change in Control
In the event of a Change in Control (as defined in the TriNet Group, Inc.
Amended and Restated Executive Severance Benefit Plan or any amendment,
restatement or successor to such plan and any similar plan or agreement then in
effect and applicable to Participant (a “Change in Control Plan”)) prior to the
Determination Date, the Committee will provide, effective upon such Change in
Control, that the Actual Award shall be either (i) the Target Award or (ii) to
the extent the Performance Criteria are capable of measurement at such time, the
Committee may determine actual performance for either the originally scheduled
Performance Period or for a shortened Performance Period, as determined by the
Committee in its sole discretion. Such Actual Award shall remain subject to the
Vesting Schedule; provided that, in the event of a Change in Control Termination
(as defined in the applicable Change in Control Plan) within the applicable
Change in Control Period (as defined in the applicable Change in Control Plan),
the Actual Award shall be eligible for accelerated vesting in connection with or
following such Change in Control to the same extent as provided for any
time-based equity award under the applicable Change in Control Plan.







--------------------------------------------------------------------------------








TRINET GROUP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(2009 EQUITY INCENTIVE PLAN)
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”) and in consideration of
your services, TriNet Group, Inc. (the “Company”) has awarded you a Restricted
Stock Unit Award (the “Award”) under its 2009 Equity Incentive Plan (the
“Plan”). The Award is granted to you effective as of the Date of Grant set forth
in the Grant Notice for this Award. Defined terms not explicitly defined in this
Agreement will have the same meanings given to them in the Plan or the Grant
Notice. In the event of any conflict between the terms in this Agreement and the
Plan, the terms of the Plan will control. The details of the Award, in addition
to those set forth in the Grant Notice and the Plan, are as follows.
1.    Grant of the Award. The Award represents the right to be issued on a
future date the number of shares of the Company’s Common Stock as indicated in
the Grant Notice upon the satisfaction of the terms set forth in this Agreement.
Except as otherwise provided herein, you will not be required to make any
payment to the Company with respect to your receipt of the Award, the vesting of
the shares or the delivery of the underlying Common Stock.
2.    Vesting. Subject to the limitations contained herein, the Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that, vesting will cease upon the termination of your Continuous
Service. Except as otherwise set forth in the Grant Notice, upon such
termination of your Continuous Service, the shares credited to the Account that
were not vested on the date of such termination will be forfeited at no cost to
the Company and you will have no further right, title or interest in or to such
underlying shares of Common Stock.
3.    Number of Shares.
(a)    The number of units/shares subject to the Award may be adjusted from time
to time for Capitalization Adjustments, as provided in the Plan.
(b)    Any shares, cash or other property that become subject to the Award
pursuant to this Section ‎3 and Section ‎6, if any, will be subject, in a manner
determined by the Board, to the same forfeiture restrictions, and restrictions
on transferability as applicable to the other Restricted Shares covered by the
Award.
(c)    Notwithstanding the provisions of this Section ‎3, no fractional shares
or rights for fractional shares of Common Stock will be created pursuant to this
Section ‎3. The Board will, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section ‎3.







--------------------------------------------------------------------------------




4.    Securities Law and Other Compliance. You may not be issued any shares
under the Award unless either (a) the shares are registered under the Securities
Act; or (b) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act. The Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
5.    Transfer Restrictions.
(a)    General. Unless and until the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of the Award, except as expressly
provided in this Section ‎6. For example, you may not use shares that may be
issued to you in respect of the Award as security for a loan. The restrictions
on transfer set forth herein will lapse upon delivery to you of shares in
respect of the vested portion of the Award.
(b)    Death. The Award is transferable by will and by the laws of descent and
distribution. In addition, upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration
pursuant to this Agreement at the time of your death. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
receive, on behalf of your estate, such Common Stock or other consideration.
(c)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer the Award to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Award is held in the trust, provided
that, you and the trustee enter into transfer and other agreements required by
the Company.
(d)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer the Award or your right to receive the distribution of Common Stock
or other consideration thereunder, pursuant to a domestic relations order that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this Award with
the Company prior to finalizing the domestic relations order to help ensure the
required information is contained within the domestic relations order.
6.    Date of Issuance.
(a)    The Company will deliver to you a number of shares of the Company’s
Common Stock equal to the number of vested shares subject to the Award,
including any additional shares received pursuant to Section 3 above that relate
to those vested shares on the applicable







--------------------------------------------------------------------------------




vesting date(s). However, if a scheduled delivery date falls on a date that is
not a business day, such delivery date will instead fall on the next following
business day.
(b)    Notwithstanding the foregoing, in the event that (i) you are subject to
the Company’s policy permitting certain individuals to sell shares only during
certain “window” periods, in effect from time to time or you are otherwise
prohibited from selling shares of the Company’s Common Stock in the public
market and any shares covered by the Award are scheduled to be delivered on a
day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock on the open market, and (ii) the
Company elects not to satisfy its obligations for Tax-Related Items (as defined
in Section 10) by withholding shares from your distribution, then such shares
will not be delivered on such Original Distribution Date and will instead be
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such policy (regardless of whether you are still
providing Continuous Service at such time) or the next business day when you are
not prohibited from selling shares of the Company’s Common Stock in the open
market, but in no event later than the fifteenth (15th) day of the third
calendar month of the calendar year following the calendar year in which the
shares of Common Stock originally became vested. The form of such delivery
(e.g., a stock certificate or electronic entry evidencing such shares) will be
determined by the Company. In all cases, the delivery of shares under this Award
is intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and will
be construed and administered in such a manner.
7.    Restrictive Covenants. As a condition precedent to receiving the Award,
you agree to be subject to the restrictive covenants set forth in Exhibit A (the
“Restrictive Covenant Agreement”).
8.    Dividends. You will be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares to be issued in respect of the units covered by your Award, which cash
payments shall be subject to the same forfeiture restrictions as apply to the
units and shall be paid at the same time that the corresponding shares are
issued in respect of your vested units. If any dividends or distributions are
paid in shares, then you will automatically be granted a corresponding number of
additional units subject to the Award (the “Dividend Units”), which shall be
subject to the same forfeiture restrictions and restrictions on transferability,
and same timing requirements for issuance of shares, as apply to the original
units subject to the Award.
9.    Restrictive Legends. The shares issued under the Award will be endorsed
with appropriate legends as determined by the Company.
10.    Award Not an Employment or Service Contract.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Agreement (including, but not limited to, the vesting of the
Award pursuant to Section 2 or the issuance of the shares subject







--------------------------------------------------------------------------------




to the Award), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Agreement or the Plan will: (i) confer upon you any
right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (i) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (i) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (i) deprive the Company or an Affiliate of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to Section ‎2 and the schedule set forth
in the Grant Notice is earned only by continuing as an employee, director or
consultant at the will of the Company or an Affiliate (not through the act of
being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Affiliates at any time or from time to time, as
it deems appropriate (a “Reorganization”). You further acknowledge and agree
that such a Reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in the Grant Notice or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant with the Company or an Affiliate for the term of this
Agreement, for any period, or at all, and will not interfere in any way with
your right or the right of the Company or an Affiliate to terminate your
Continuous Service at any time, with or without cause and with or without
notice.
11.    Responsibility for Taxes.
(a)    You acknowledge that, regardless of any action taken by the Company, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
in its discretion to be an appropriate charge to you even if legally applicable
to the Company (“Tax-Related Items”) is and remains your responsibility and may
exceed the amount actually withheld by the Company.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or the
employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company or its agent to satisfy their withholding obligations with regard to all
Tax-Related Items, if any, by any of the following means or by a combination of
such means: (i) withholding from any compensation otherwise payable to you by
the Company or the employer; (i) causing you to tender a cash payment; (i)
entering on your behalf (pursuant to this authorization without further consent)
into a “same day sale” commitment with a broker dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the Tax-Related Items and whereby the FINRA Dealer irrevocably
commits to







--------------------------------------------------------------------------------




forward the proceeds necessary to satisfy the Tax-Related Items directly to the
Company and/or its Affiliates; or (iv) withholding shares of Common Stock from
the shares of Common Stock issued or otherwise issuable to you in connection
with the Award with a Fair Market Value (measured as of the date shares of
Common Stock are issued pursuant to Section 6) equal to the amount of such
Tax-Related Items. Depending on the withholding method, the Company may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates, in which case you will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in shares of
Common Stock, for tax purposes, you are deemed to have been issued the full
number of shares of Common Stock subject to the vested portion of the Award,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.
(c)    Finally, you agree to pay to the Company or the employer any amount of
Tax-Related Items that the Company or the employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.
12.    No Obligation To Minimize Taxes. You acknowledge that the Company is not
making representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting or settlement of the Award, the subsequent sale
of shares of Common Stock acquired pursuant to such settlement and the receipt
of any dividends and/or any dividend equivalent payments. Further, you
acknowledge that the Company does not have any duty or obligation to minimize
your liability for Tax-Related Items arising from the Award and will not be
liable to you for any Tax-Related Items arising in connection with the Award.
13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the Tax-Related Items arising in
connection with the Award and by accepting the Award, you have agreed that you
have done so or knowingly and voluntarily declined to do so.
14.    Unsecured Obligation. The Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.







--------------------------------------------------------------------------------




15.    Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
16.    Notices. Any notices provided for in the Grant Notice, this Agreement or
the Plan will be given in writing and will be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company. Notwithstanding the foregoing,
the Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan and this Award by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
17.    Governing Plan Document. The Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of the Award and those of the Plan,
the provisions of the Plan will control. In addition, any compensation paid or
shares issued under this Award is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a “resignation for good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.
18.    Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
19.    Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
20.    Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing







--------------------------------------------------------------------------------




which specifically states that it is amending this Agreement, so long as a copy
of such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that, any such change will be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.
21.    Compliance With Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of taxation on you in respect
of the shares under Section 409A of the Code. Each installment of shares that
vests is intended to constitute a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2).
22.    Miscellaneous.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.







--------------------------------------------------------------------------------




(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
By accepting the Award described in the Restricted Stock Unit Grant Notice, to
which this Agreement is attached, you agree to be bound by the terms of this
Agreement.













































































--------------------------------------------------------------------------------




EXHIBIT A

RESTRICTIVE COVENANT AGREEMENT


As a material condition to the grant of the Award provided for under the
Restricted Stock Unit Grant Notice and Restricted Stock Unit Award Agreement (
the “Award Agreement”) by and between the grant recipient (“Employee”) and
TriNet Group, Inc. (collectively with its Subsidiaries and Affiliates, “TriNet”)
of even date hereof, Employee enters into and agrees to be bound by this
Restrictive Covenant Agreement (the “Agreement”), made by and between Employee
and TriNet effective as of the date Employee accepts the Award. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
them in the Restricted Stock Unit Grant Notice and Restricted Stock Unit Award
Agreement or the TriNet Group, Inc. 2009 Equity Incentive Plan.


SECTION 1.Confidential Information.
1.1    Non-Disclosure. Employee agrees that during and after employment with
TriNet, Employee will not (i) directly or indirectly disclose to any person or
entity, or use, except for the sole benefit of TriNet, any of TriNet’s
confidential or proprietary information or trade secrets (collectively, “Company
Information”) or (ii) publish or submit for publication, any article or book
relating to TriNet, its development projects, or other aspects of TriNet
business. By way of illustration and not limitation, Company Information shall
include TriNet’s trade secrets; research and development plans or projects; data
and reports; computer materials such as software programs, instructions, source
and object code, and printouts; products prospective products, inventions,
developments, and discoveries; data compilations, development databases;
business improvements; business plans (whether pursued or not); ideas; budgets;
unpublished financial statements; licenses; pricing strategy and cost data;
information regarding the skills and compensation of any employees, non-employee
directors or consultants of TriNet (other than Employee); the personally
identifying and protected health information of any employee, non-employee
director or consultant of TriNet (other than Employee), including worksite
employees of TriNet customers; lists of current and potential customers of
TriNet; information about customers’ purchasing history, pricing, preferences
and profitability; strategies, forecasts and other marketing information and
techniques; employment and recruiting strategies and processes; sales practices,
strategies, methods, forecasts, compensation plans, and other sales information;
investor information; and the identities of TriNet’s suppliers, vendors, and
contractors, and all information about those supplier, vendor and contractor
relationships such as contact person(s), pricing and other terms. The definition
of Company Information shall include both “know-how” (i.e., information about
what works well) and “negative know-how” (i.e., information about what does not
work well). Employee further acknowledges and agrees that all Company
Information is confidential and proprietary and shall remain the exclusive
property of TriNet.


1.2    Improper Use of Trade Secret Information. In furtherance of Employee’s
promises in this Section 1, Employee agrees that during Employee’s employment
and for a period of one year following termination of employment with TriNet,
Employee will not, for Employee’s own benefit or for the benefit of a competitor
of TriNet, use TriNet’s trade secrets, or use Employee’s knowledge of TriNet’s
trade secret customer information, directly or indirectly, to (i) identify
TriNet customers for solicitation, (ii) facilitate the solicitation of TriNet’s
customers, or (iii) otherwise compete unfairly with TriNet.


SECTION 2.Permitted Disclosures. Nothing in this Agreement limits Employee’s
ability to communicate directly with and provide information, including
documents, not otherwise protected from disclosure by any applicable law or
privilege, to the Securities and Exchange Commission (the “SEC”) or any other
federal, state or local governmental agency or commission or self-regulatory
organization regarding possible legal violations, without disclosure to TriNet. 
TriNet may not retaliate against Employee for any of these activities, and
nothing in the Agreement requires Employee to waive any monetary award or other
payment to which Employee might become entitled from the SEC or any other
government agency or self-regulatory organization as a result of such
communication. Employee understands that these restrictions on disclosure or use
of Company Information shall not limit in any way any right Employee may have to
disclose or use information, including but not limited to information about
unlawful acts in the workplace such as sexual harassment, pursuant to the
National Labor Relations Act or any other applicable federal, state, or local
law, including the right to communicate with co-workers for the purpose of
improving terms and conditions of employment. Moreover, nothing in this
Agreement prohibits Employee from notifying TriNet that Employee is going to
make a report or disclosure to law enforcement. Further, pursuant to the Defend
Trade Secrets Act of 2016, Employee shall not have criminal or civil liability
under any federal or state trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition and without limiting the
preceding sentence, if Employee files a lawsuit for retaliation by TriNet for
reporting a suspected violation of law, Employee may disclose the trade secret
to Employee’s attorney and may use the trade secret information in the court
proceeding, if Employee (X) files any document containing the trade secret under
seal and (Y) does not disclose the trade secret, except pursuant to court order.
SECTION 3.Notice of Resignation. In the event Employee resigns Employee’s
employment with TriNet and is immediately prior to such resignation employed in
the TriNet Sales department in any position, or in any other part of TriNet with
a job code of Executive Director or above, then in order to help effectuate and
ensure an orderly transition, Employee shall provide TriNet with sixty (60)
days’ notice of Employee’s resignation from TriNet as more specifically set
forth below. Sub-sections 3.1 through 3.4, below, apply only if immediately
prior to the prescribed notice, Employee is employed in the TriNet Sales
department in any position, or in any other part of TriNet with a title of
Executive Director or above.
3.1. Sixty (60) Days’ Notice. Employee will provide sixty days’ notice of
Employee’s resignation in writing submitted to Employee’s direct supervisor and
the Human Resources Department via email to MYHR@trinet.com, and such written
notice shall include a disclosure of any new position or affiliation Employee
has accepted, intends to accept or is considering accepting upon expiration of
the Notice Period. (The first sixty (60) days following submission of a
resignation in compliance with this Agreement as outlined below shall be the
“Notice Period.”) Employee further agrees to give TriNet notice pursuant to this
Section 3 immediately upon communicating to any prospective new employer that
Employee has accepted or will be accepting an offer of employment with another
employer.
3.2.        Duties and Cooperation During Notice Period. During the Notice
Period Employee’s manager may ask Employee to take steps to help transition
responsibility for ongoing projects and/or other job duties. Employee agrees to
perform these duties and tasks, as Employee’s manager in his or her sole
discretion may direct, including without limitation any or all of the following:
(i) organize files and notes of any projects for transition; (ii) meet with
Employee’s managers or their designee to review files and other data to help
ensure that TriNet personnel are aware of and understand any files, projects or
other business related data; (iii) meet with Employee’s manager or his/her
designee to review the status of any projects, work, clients or personnel for
which Employee was assigned responsibility, in order to help ensure that
business needs may be seamlessly transitioned to and serviced by other TriNet
personnel; (iv) otherwise being available to TriNet, as requested by Employee’s
managers, to provide reasonable assistance to effectuate an orderly transition
of files, projects, data, client service or personnel responsibilities, and any
other job duties, prior to Employee’s last day of employment. The foregoing list
is neither intended to be an exhaustive list of the transition-related tasks
Employee may be required to perform, nor is it a promise that TriNet will have
Employee engage in any or all of the listed tasks. There may be times during the
Notice Period when TriNet is preparing for the transition in a way that does not
involve Employee’s active engagement, and as such TriNet at its sole discretion
may instruct Employee not to come into work or otherwise enter TriNet’s premises
on some or all days of the Notice Period.
3.3.    Conduct During Notice Period. During the Notice Period, Employee will be
a TriNet employee, will remain on TriNet’s payroll, will receive the same base
rate of pay, and will continue to be eligible for all employee benefits just as
in the period prior to Employee’s giving Notice of Resignation to TriNet.
Employee’s primary job duties during the Notice Period will involve providing
assistance to TriNet to effectuate an orderly transition of duties to other
TriNet personnel as assigned by Employee’s manager. During the Notice Period,
Employee shall: (i) not discuss or communicate about Employee’s impending
departure from TriNet with clients or others who are not employees of TriNet
unless authorized in writing to do so by Employee’s manager; (ii) not take any
TriNet data, records or information off the premises of any TriNet office or
facility; (iii) not remotely access TriNet systems (Employee understands that
such accessibility may be terminated during the Notice Period); (iv) return to
Employee’s TriNet manager, within one business day of tendering Employee’s
notice of resignation, all files, data and information relating to TriNet
clients or business which Employee may have had off premises during the course
of Employee’s employment; (v) not use any social networking system or function
to update any clients about Employee’s employment status with TriNet and/or any
impending change of such status; and (vi) if Employee has had remote access to
TriNet computer systems or if Employee has ever used a non-TriNet issued
computer or electronic device for work, Employee will, upon TriNet’s request,
make such personal computer(s) or other electronic devices available to TriNet
and/or its computer forensic experts for imaging and searching to verify that
all TriNet client data and any other non-public information has been removed.
Employee understands and agrees that a core purpose of the Notice Period is to
enable the orderly transition of files, data and client responsibility to other
TriNet employees, and accordingly Employee understands and agrees that TriNet is
free to and may elect to engage in a variety of transition-related activities,
including but not limited to notifying clients of Employee’s intent to leave
TriNet, informing clients of the identity of other TriNet employees being
assigned to service their accounts, introducing the clients to other TriNet
personnel, and/or holding meetings with clients that may or may not include
Employee, as Employee’s manager may elect. Employee agrees and understands that
during the Notice Period, Employee owes TriNet an unmitigated duty of loyalty,
and that Employee shall do nothing during the Notice Period that Employee
intends or reasonably expects to further Employee’s interests or the interests
of Employee’s new employer to the actual or potential detriment of TriNet.
3.4.    At Will. Employee understands and agrees that nothing in this Agreement
changes Employee’s "at will" employment status, and that TriNet may end the
employment relationship at any time, with or without notice, for any reason or
no reason at all. Likewise, Employee is free to end the employment relationship
at any time, subject only to Employee’s obligation to provide notice in the
manner described herein. Without limitation of the foregoing, Employee
understands that TriNet retains the right in its absolute and sole discretion to
terminate Employee’s employment after receiving notice from Employee pursuant to
this Agreement, at which point Employee’s employment and the Notice Period will
come to an end (including any associated obligation by TriNet to continue
Employee’s salary and benefits during the Notice Period), but in no event shall
TriNet terminate Employee’s employment or the Notice Period sooner than two (2)
weeks after the date on which Employee gives notice of resignation pursuant to
Section 3 (provided, however, that TriNet retains the right as set forth above
to determine what duties, if any, will be performed, and/or whether and to what
extent Employee’s attendance may be required during such two-week period).


SECTION 4.Non-Solicitation.
4.1. Customer Non-Solicitation. Employee will not, directly or indirectly,
during employment with TriNet and for twelve (12) months following termination
or separation of such employment for any reason, solicit or attempt to solicit
any of TriNet’s customers or the business or patronage of such customers, either
for him/herself of on behalf of any other person, partnership, corporation, or
other entity. This restriction is limited to (a) customers Employee serviced,
solicited or interacted with at any time during the 24 months immediately
preceding termination of employment with TriNet; (b) customers serviced or
solicited by other TriNet employees whom Employee supervised during the 24
months immediately preceding termination of employment with TriNet; and (c)
customers about whom Employee had access to Confidential Information during the
24 months immediately preceding termination of employment with TriNet.


4.1.1. California & North Dakota. Sub-section 4.1, above, does not apply if the
state in which Employee last worked for TriNet was California or North Dakota,
provided, however, that with respect to Notice of Resignation and
Non-Solicitation of customers Employee nevertheless is bound by the terms of
Sections 3 and 1.2 above.


4.1.2. Oklahoma. Section 4.1 does not apply if the state in which Employee last
worked for TriNet was Oklahoma, in which case Employee will not, during
employment with TriNet and for twelve (12) months following termination or
separation of employment for any reason, directly solicit TriNet’s Established
Customers or the business or patronage of such Established Customers either for
Employee’s own purposes or on behalf of any other person, partnership,
corporation, or other entity. The term “Established Customers” in this Section
4.1.2. means customers who were active customers of TriNet at the time of
termination of Employee’s employment with TriNet. This restriction on direct
solicitation of Established Customers is further limited to (a) Established
Customers that Employee serviced, solicited, or interacted with at any time
during the 24 months immediately preceding Employee’s termination of employment
with TriNet; and (b) Established Customers serviced or solicited by other TriNet
employees whom Employee supervised during the 24 months immediately preceding
Employee’s termination of employment with TriNet.


4.2. Employee Non-Solicitation. Employee will not, directly or indirectly,
during employment with TriNet and for twelve (12) months following termination
or separation of employment for any reason, solicit or recruit any TriNet
employee(s), non-employee director(s) or consultant(s) of TriNet to accept a
position with another company or entity, nor otherwise encourage or induce any
TriNet employee, non-employee director or consultant to terminate their
employment or affiliation with TriNet. This restriction applies only to (a)
employees Employee supervised at any time during the 24 months immediately
preceding termination of employment with TriNet, (b) employees with whom
Employee worked in the same office at any time during the 24 months immediately
preceding termination of employment with TriNet, and (c) employees with whom
Employee otherwise had material contact at any time during the 24 months
immediately preceding termination of employment with TriNet.


SECTION 5.Non-Competition. During Employee’s employment with TriNet, and for a
period of twelve (12) months immediately following termination or separation of
such employment for any reason, Employee will not directly or indirectly engage
in, or become financially interested or invested in, any business, enterprise,
or other profit-seeking entity (as owner, partner, director, officer, member,
creditor, consultant, or employee) in competition with any portion of the
business conducted or contemplated by TriNet at any time during Employee’s
employment with TriNet, and in or with which Employee was involved, anywhere
within the territory and/or geographic scope of responsibilities assigned to
Employee at any time during the 24 months immediately preceding his/her
termination of employment with TriNet. Employee has the right to consult with
Employee’s counsel prior to accepting this Agreement.
5.1. California, Oklahoma, North Dakota. Section 5, above, does not apply if the
state in which Employee last worked for TriNet was California, Oklahoma or North
Dakota.


5.2. Massachusetts. If Employee last worked for TriNet in Massachusetts, then
Employee hereby agrees that Employee’s acceptance of the Award identified in
this Agreement, and Employee’s enjoyment of the financial opportunities flowing
from such participation, provide Employee with a valuable investment opportunity
which constitutes other mutually agreed consideration supporting Employee’s
agreement to abide by the restrictions contained herein for purposes of
compliance with Massachusetts law relating to non-competition agreements.


SECTION 6.Reasonableness of Restrictions. Employee acknowledges and agrees that
compliance with the non-disclosure, non-solicitation, and non-competition
covenants above is both reasonable and necessary to protect TriNet’s legitimate
business interests, including its goodwill, its confidential business
information, its customer and employee relationships and investment therein, and
its reputation, and that Employee’s violation of these covenants is inconsistent
with TriNet’s provision of equity ownership incentive grants as contemplated by
the Award Agreement. Employee further acknowledges and agrees that Employee’s
post-employment competition, and/or Employee’s solicitation of TriNet customers
during this limited period of time, in violation of the non-competition and
non-solicitation covenants above, would be contrary to the purpose, goal, and
intent of TriNet’s agreement to provide Employee with the equity incentive award
provided to Employee in the Award Agreement, and that but for Employee’s consent
to such post-employment restrictions, the equity incentive award herein would
not otherwise be awarded to Employee. Employee further acknowledges that
Employee’s participation in equity ownership incentive grants is fully optional
on the part of Employee, and that Employee opts to participate fully
understanding that the foregoing covenants and restrictions would be conditions
of such participation.
SECTION 7.Irreparable Harm/Injunctive Relief. Employee acknowledges and agrees
that any breach of Employee’s obligations under the Non-Disclosure, Notice of
Resignation, Non-Solicitation, and/or Non-Competition covenants above, as
applicable, will result in irreparable and continuing harm and injury to TriNet
for which there is no adequate remedy at law. Employee further agrees that in
the event Employee breaches the non-disclosure, non-solicitation, and/or
non-competition covenants, TriNet shall be entitled to seek and obtain
temporary, preliminary, and permanent injunctive relief to enforce the specific
terms of these covenants. Employee further agrees and consents that in any
action seeking temporary or preliminary injunctive relief to enforce any of the
foregoing restrictions, TriNet and Employee shall be entitled to engage in
expedited discovery in aid of proceedings seeking temporary and/or preliminary
injunctive relief, including expedited document production, interrogatories, and
depositions limited at the expedited stage to those topics that are relevant to
temporary and/or preliminary injunctive relief.
SECTION 8.Other Provisions. If any provision of this Agreement is found to be
invalid or unenforceable, the parties hereto agree that a court may modify,
alter or amend such provision to the extent necessary to make it enforceable. If
a court declines to modify, alter or amend the provision to make it enforceable,
then the remaining provisions of this Agreement shall remain in full force and
effect. This Agreement is assignable by TriNet and will be binding upon and
inure to the benefit of TriNet’s successors, assigns and affiliated entities.
Employee agrees that, should TriNet, or any subsidiary or unit of TriNet in
which Employee works, be acquired by, merge with, or otherwise combine with
another business entity, TriNet’s rights under this Agreement will be
automatically assigned to the surviving entity, and such entity will have all
rights to enforce this Agreement. Employee hereby consents to any such actual or
deemed automatic assignment. Notwithstanding the foregoing, Employee may not
assign this Agreement.
SECTION 9.Governing Law; Venue. The terms of this Agreement and any disputes
arising out of it shall be governed by, and construed in accordance with, the
laws of the state or province in which Employee was last employed by TriNet,
without giving effect to such state or province’s conflict of law principles.
Employee agrees and understands that such state or province’s laws will govern
as set forth herein regardless of whether Employee moves Employee’s residence or
place of employment to another state or location after termination of employment
with TriNet. Notwithstanding any arbitration agreement that otherwise may exist
between Employee and TriNet, Employee and TriNet agree that in the event of any
dispute arising under this Agreement, any such dispute is not subject to
arbitration, and Employee and TriNet instead hereby mutually confer exclusive
jurisdiction and venue for any dispute in any way related to this Agreement on
the state, provincial or federal court having original jurisdiction for the
location in which Employee last worked for TriNet, and Employee and TriNet both
agree not to bring any litigation in any way related to this Agreement in any
other court or forum.


***


Employee understands and acknowledges that Employee has the right to consult
with Employee’s attorney to obtain legal counsel prior to making the choice to
accept this Agreement and the restrictions contained herein.
IN WITNESS WHEREOF, Employee accepts the obligations under this Agreement and
will be deemed to have accepted and signed this Agreement upon Employee’s
acceptance of the Restricted Stock Unit Grant Notice and Restricted Stock Unit
Award Agreement to which it is attached.









